Citation Nr: 1546271	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis of the right lower extremity, to include as secondary to service-connected disability.
 
2.  Entitlement to an increased rating for right lower extremity radiculopathy, associated with lumbar strain with mild degenerative changes, degenerative disc disease, spondylosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota  

The issue of entitlement to service connection for a right lower extremity disability, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran's service-connected radiculopathy of the right lower extremity is manifested by more than mild incomplete paralysis throughout the rating period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy, associated with lumbar strain with mild degenerative changes, degenerative disc disease, spondylosis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

Several examinations have been obtained by VA.  The Board finds that the examinations are adequate as the report includes clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In a March 2010 statement, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits but did not indicate the reason for such (i.e. disability or retirement).  The Board finds that a remand to obtain any such records is not warranted.  In the present case, it is not the etiology of the disability which is at issue, but its severity.  The claims file already contains the Veteran's private and VA treatment records and examination reports for the pertinent rating period on appeal.  Thus, a remand is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). (Remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right lower extremity radiculopathy is evaluated under DC 8520 as 10 percent disabling.  In January 2010, the Veteran filed a claim for an increased rating stating that he believed that he had had a degradation of his disability since his prior evaluation. 

Under Diagnostic Code 8520, higher ratings would be warranted if the evidence reflected that the Veteran had moderate (20 percent), moderately severe (40 percent), severe incomplete with marked muscular atrophy (60 percent), or complete paralysis of the sciatic nerve (80 percent).  The evidence, as discussed below, does not support a rating in excess of 10 percent for any period on appeal.

A June 2009 private chiropractor report reflects that the Veteran's straight leg test was positive for the right.  The Veteran reported leg pain and tingling.  His deep tendon reflexes were normal.    

A December 2009 VA primary care note reflects that the Veteran complained of low back pain.  The report is negative for any mention of radiculopathy. 

A March 2010 VA examination report reflects that the Veteran did not report any leg weakness.  He also denied the use of a crutch or other assistive device for walking, and reported that he had no unsteadiness and reported no falls.  The Veteran reported that he has daily nerve pain going down the right lower extremity which was a 2/10, flaring up to a 7/10 a few times per week and lasting up to a few hours.  He also reported having a tingling down the back leg into the ball of the foot.  Upon examination, his gait was mildly antalgic, favoring the right lower extremity.  He was able to squat and walk on his heels, although walking on his heels caused pain, as did squatting, with the pain going down the right lower extremity.  Upon examination, he had normal tone, bulk, and strength in the lower extremity.  He had positive straight leg raise for the right lower extremity.  Deep tendon reflexes were normal.  

A February 2011 VA examination report reflects that the Veteran's gait was within normal limits with possibly a very slight decreased weightbearing on the right lower extremity.  He was able to walk on toes and heels and could squat 60 percent of the way.  His deep tendon reflexes were 2+ and symmetric.  He had a negative straight leg raise test. 

A February 2012 VA examination report reflects that the Veteran normal bulk and tone and strength of 5/5 in both lower extremities.  Sensory examination was intact.  It was noted that the Veteran had radiculopathy which consisted of moderate right lower extremity pain, with no paresthesias and no numbness.  He had no other signs or symptoms of radiculopathy.  The examiner was unable to perform the straight leg test.  The overall severity of the Veteran's radiculopathy was noted to be moderate. 

The examiner found that the Veteran had full muscle strength of the right lower extremity, with no muscle atrophy.  He had 1+ for the right knee and ankle for deep tendon reflexes (hypoactive).  He had normal sensory on the lower extremities.  (It was noted that his right knee pain was new - in the last year or two).  The examiner noted that the Veteran had normal sciatic nerve, without incomplete or complete paralysis.  

An August 2012 VA examination report reflects that the Veteran had "subjective pain only" with regard to his claimed radiculopathy.  The examiner found that the sciatic nerve root was involved on the right and the severity was "mild."  The examiner found no clinical evidence of motor or neurologic impairment associated with the claimed right lower extremity radiculopathy.  

Private records from St. Cloud Orthopedic Associates dated in 2012 and 2013 reflect that straight leg raise test was performed in a seated position with slouch and it was positive on the right, but negative on the left.  Muscle strength was noted to be intact in the lower extremities as well as sensation and reflexes were also intact.  He was diagnosed with right lower extremity radicular symptoms; however, no assessment as to severity was provided.  

The Board finds, based on the evidence as a whole, that a rating in excess of 10 percent is not warranted for any period on appeal.  The Board acknowledges the February 2012 examiner's findings that the Veteran's radiculopathy was "moderate"; however, the examiner also noted that there was no abnormal sciatic nerve and no incomplete or complete paralysis.  Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2015).  Notably, the February 2012 examiner also found normal sensation and no muscle atrophy, no paresthesias, and no numbness.  

The Board is not bound to accept the examiner's characterization of the disability, but must interpret the report in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2

In the present case, the Veteran reported his disability pain as a 2/10 on most occasions, and the August 2012 examiner found that the severity was mild with no clinical evidence of motor or neurologic impairment.  The Board notes that although the Veteran had hypoactive reflexes in February 2012, he has always had full strength with no atrophy, and had normal reflexes in 2010, 2011, and August 2012.   The record taken as a whole reflects that the Veteran's disability is no more than mild. 

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
The Veteran's symptoms are contemplated by the schedular criteria based on their level of severity.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  Any radiculopathy symptom of the Veteran's is considered under the categories of mild, moderate, moderately severe, and severe with marked atrophy incomplete paralysis, or complete paralysis.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for his lumbar spine disability and a separate rating for radiculopathy.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  During the pendency of the appeal, in a November 2012 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not file a timely substantive appeal, and has not submitted additional evidence that he is unable to obtain or maintain substantial gainful employment due to his service-connected radiculopathy disability.  Thus, it has not been reasonably raised by the record.  


ORDER

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy, associated with lumbar strain with mild degenerative changes, degenerative disc disease, spondylosis, is denied. 


REMAND

Right Lower Extremity Disability

The claims file includes conflicting evidence as to whether the Veteran has arthritis and whether he has a lower right extremity disability causally related to, or aggravated by a service-connected back disability.  Thus, the Board finds that a supplemental opinion may be useful in adjudicating the Veteran's claim.

VA clinical records reflect that in December 2005, the Veteran's gait and station were unimpaired.  

In December 2009, the Veteran reported knee pain with kneeling.  X-ray findings showed mild osteoarthritis involving the medial compartment.  

A February 2010 VA orthopedic surgery consult record reflects that the Veteran reported a quarter size area of numbness just lateral to the tibial tubercle of the right knee, and that he gets a sharp pain when he kneels.  It was noted that the Veteran had full extension of the right knee.  He had flexion to 120 degrees.

June 2010 VA clinical record reflect four days of right knee pain with unknown injury.  It was noted that the Veteran had never had significant knee problems in the past. 

October 2010 records reflect that the Veteran reported that a few months earlier, without injury, he was walking and suddenly had the onset of pain over the medial aspect of the right knee.  An October 2010 x-ray showed "very minimal early medial joint space narrowing." 

October 2010 correspondence from Chiropractor W. Marty reflects his opinion that when the sciatic nerve is irritated and inflamed it causes the muscles which are innervated by the sciatic nerve to be hypertonic, and when they are chronically hypertonic, scar tissues and trigger points occur within the muscle, which in turn, causes the muscles to shorten and become inelastic.  He contends that this does not allow for ranges of the hip and knee to move in their normal ranges of motion which causes these joints to degenerate at a much faster rate.  He further noted that the Veteran is suffering from arthritis of the right hip and knee. 

December 2010 VA clinical records reflect that the Veteran reported that his pain began in July when he noticed pain after walking after a concert.  The assessment was right knee pain secondary to complex medial meniscus tearing.  

February 2011 VA examination reflects full extension with no pain, and flexion to 130/140 without pain.  Right hip flexion was full with pain between 120 and 125.  Extension was 30/30 without pain.  Adduction was full without pain.  Abduction was full with pain between 40 and 45.  External rotation was 50/60 with pain between 45 and 50.  Internal rotation was full without pain.  

July 2012 correspondence from Chiropractor W. Marty reflects his opinion that the Veteran has a diagnosis of "hip degeneration".  He also stated that the Veteran's "altered state of tone alters the biomechanics of the joints these muscles connect to.  This increased the rate of degeneration of these joints.  I believe this is the reason for his increased knee and hip pain in this right leg." 

A February 2012 VA examination report reflects that the Veteran had full muscle strength of the right lower extremity.  He had no muscle atrophy, he had 1+ for the right knee and ankle for deep tendon reflexes (hypoactive).  He had normal sensory on the lower extremity.  It was noted that his right knee pain was new (in the last year or two).

In June 2012 correspondence, Chiropractor W. Marty did not note "hip degeneration" as a diagnosis but notes sciatic radiculopathy and L5-S1 degenerative disc disease.

An August 2012 VAX report reflects that the Veteran used a cane for walking and slightly favored the right leg; however, he was able to get up and down from the examination table, and maneuver quite easily.  It was noted that range of motion of the knee was normal without restriction or reproduced pain. 

A September/October 2012 VA examination report reflects that the Veteran does not have arthritis of the hip and cites to an October 2012 radiology report.  Upon examination, the Veteran had full right knee flexion with no objective evidence of pain and full extension with no objective evidence of pain.  A September 2012 report also reflects that the Veteran had normal gait. 

A November 2012 private record from St. Cloud Orthopedics reflects that there appears to be "no significant arthritic change or asymmetry between either hip joint."

Based on the above, the Board finds that it must first ascertain as to whether the Veteran has arthritis of the knee and/or hip.  If not, the clinician should opine as to the conflicting evidence noted above.  If so, the clinician should opine as to whether it is as likely as not causally related to, or aggravated by, the Veteran's back disability.  In providing an opinion, the clinician should discuss the pertinent evidence of record to include the following: a.) the Veteran's age upon diagnosis; b.) the Veteran's history of weight and/or obesity; c.) the severity or lack of severity upon diagnosis as it may relate to the Veteran's age (i.e. is it normal for a person of his age and weight to have mild osteoarthritis involving the medial compartment in December 2009 and showed "very minimal early medial joint space narrowing.)" 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from an orthopedist, if reasonably available, as to the following:

A.  Does the Veteran have a diagnosis of right hip arthritis or right knee arthritis based on diagnostic testing.  The clinician should discuss the conflicting evidence of record (e.g. December 2009VA record, October 2010 private clinical correspondence and October 20120 VA record, and the October 2012 VA record and November 2012 private correspondence) to the extent necessary (i.e. if the Veteran does not have arthritis now if it is reasonable that he did not have it in 2010.))

B. If the Veteran has a diagnosis of arthritis of the hip and/or knee, the clinician should opine as to whether any such disability is causally related to, or aggravated by, the Veteran's service connected back disability.  

The clinician should discuss the pertinent evidence of record to include the following: a.) the Veteran's age upon diagnosis; b.) the Veteran's history of weight and/or obesity; c.) the severity or lack of severity upon diagnosis as it may relate to the Veteran's age (i.e. is it normal for a person of his age and weight to have mild osteoarthritis involving the medial compartment in December 2009 and showed "very minimal early medial joint space narrowing.); d.) the Veteran's gait before a diagnosis, if any, of arthritis; and e.) the chiropractic opinion of record.  If the clinician cannot render an adequate opinion without an examination, schedule the Veteran for such.

2.  Following completion of the above, adjudicate the issue of entitlement to service connection for a right lower extremity disability, secondary to service-connected disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


